         Case 1:20-cv-10617-WGY Document 121 Filed 04/24/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                                      Case No. 1:20-cv-10617 WGY
Petitioners-Plaintiffs,

                v.

STEVEN J. SOUZA,

Respondent-Defendant.



                                    NOTICE OF APPEARANCE


        Pursuant to Local Rule 83.5.2, please enter the appearance of Lisa J. Pirozzolo of Wilmer

Cutler Pickering Hale and Dorr for Petitioners-Plaintiffs, Maria Alejandra Celimen Savino, Julio

Cesar Medeiros Neves, and all those similarly situated in the above-captioned action.

                                                    Respectfully submitted,

                                                    /s/ Lisa J. Pirozzolo
                                                    Lisa J. Pirozzolo (BBO # 561922)
                                                    Wilmer Cutler Pickering Hale and Dorr LLP
                                                    60 State Street
                                                    Boston, Massachusetts 02109
                                                    Tel: (617) 526-6000
                                                    Fax: (617) 526-5000
                                                    E-mail: lisa.pirozzolo@wilmerhale.com

Dated: April 24, 2020
         Case 1:20-cv-10617-WGY Document 121 Filed 04/24/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on April 24, 2020 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.


Date: April 24, 2020

/s/ Lisa J. Pirozzolo
Lisa J. Pirozzolo (BBO # 561922)




                                                  2
